Citation Nr: 1225333	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  04-23 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased rating for chronic synovitis and patellar chondromalacia of the right knee, rated as 10 percent disabling prior to July 14, 2009; rated 20 percent disabling effective July 14, 2009; and rated 10 percent disabling effective January 1, 2011. 

2.  Entitlement to an increased rating for chronic synovitis and patellar chondromalacia of the left knee, rated as 10 percent disabling prior to July 14, 2009; rated 20 percent disabling effective July 14, 2009; and rated 10 percent disabling effective January 1, 2011. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1976 with subsequent reserve service.   

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board on multiple occasions, most recently in January 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the claims file leads the Board to conclude that express directives of the January 2011 Remand have not been complied with.  Specifically, the Remand directed that the questions of recurrent subluxation and lateral instability be addressed by the examiner.  However, the report of the March 2011 VA examination does not expressly acknowledge or respond to such directive.  The Veteran has reported instability on occasion and the matter of whether or not there is recurrent subluxation and/or lateral instability must be clearly addressed by medical personnel to allow the Board to undertake informed appellate review.  Specifically, the answer to this question will determine if the rating criteria of Diagnostic Code 5257 should be considered. 

The Board recognizes that the case has been remanded on prior occasions and regrets further delay.  However, the United States Court of Appeals for Veterans Claims (Court) has indicated that a remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  The Court further indicated that it constitutes error on the part of the Board to fail to insure compliance.  Stegall v. West, 11 Vet.App. 268, 271 (1998).  The Board therefore believes further remand is required to both comply with the Court holding and to ensure an adequate medical examination to assist the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be forwarded to the March 2011 VA examiner for review and a clear, express response to the following:

     Does the Veteran have recurrent subluxation and/or lateral instability of either or both knees?  If so, is it slight, moderate, or severe in degree?

In the event the March 2011 VA examiner is no longer available, then the claims file should be forwarded to an appropriate VA examiner for review and response to the above-posed question.  

If either VA examiner indicates that the question cannot be answered without additional knee examination, then the Veteran should be scheduled for such.  

2.  After completion of the above, the RO should review the medical report/opinion to ensure that it is clear and responsive to the question.  If not, the medical report/opinion should be returned to the examiner for clarification.  

3.  The RO should then review the expanded record and determine if the benefits sought can be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


